DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Howcroft (US 2008/0148322), Hayashi et al. (US 2012/0204215), and Thomas et al. (US 2016/0150285).

Regarding claim 1, Howcroft teaches a display device comprising:
communication circuitry ([0017], “In a particular embodiment, the channel content guide server 106 can receive data from the channel content server 104 that identifies scheduled multimedia programs and scheduling information and can store the received data as electronic program guide (EPG) data.);
a display ([0022], “The STB 120 can be coupled to an external display device, such as a television monitor 122.” Fig. 1); and
a processor electrically connected with the communication circuitry and the display ([0057], 0062], Figs. 1-2, 7), wherein the processor is configured to:
receive first information for a plurality of broadcast programs ([0017], “In a particular embodiment, the channel content guide server 106 can receive data from the channel content server 104 that identifies scheduled multimedia programs and scheduling information and can store the received data as electronic program guide (EPG) data. The channel content guide server 106 can also receive data from the VOD server 110 that identifies available VOD content. In a particular embodiment, the channel content guide server 106 can identify one or more multimedia programs that are available from both the channel content server 104 and the VOD server 110 and can store an indication in the EPG data that the 
based on the first information, generate an electronic program guide including a list of channels in which the plurality of broadcast programs are received and time information on the plurality of broadcast programs ([0045], [0046], “the first program schedule 504 can be an electronic program guide (EPG) displaying EPG data for current and future scheduled multimedia programs.” Fig. 5);
display the electronic program guide on the display ([0045], [0046], “the first program schedule 504 can be an electronic program guide (EPG) displaying EPG data for current and future scheduled multimedia programs.” Fig. 5);
receive second information regarding video on demand (VOD) content ([0017], “The channel content guide server 106 can also receive data from the VOD server 110 that identifies available VOD content. In a particular embodiment, the channel content guide server 106 can identify one or more multimedia programs that are available from both the channel content server 104 and the VOD server 110 and can store an indication in the EPG data that the multimedia program is available as VOD content.” [0042], “Moving to block 402, video-on-demand (VOD) availability data is received from a VOD server, the VOD availability data identifying a 
identify, among the plurality of broadcast programs, a broadcast program associated with the VOD content ([0017], “In a particular embodiment, the channel content guide server 106 can receive data from the channel content server 104 that identifies scheduled multimedia programs and scheduling information and can store the received data as electronic program guide (EPG) data. The channel content guide server 106 can also receive data from the VOD server 110 that identifies available VOD content. In a particular embodiment, the channel content guide server 106 can identify one or more multimedia programs that are available from both the channel content server 104 and the VOD server 110 and can store an indication in the EPG data that the multimedia program is available as VOD content.”);
while displaying the electronic program guide, display a graphic user interface (GUI) representing the VOD content at a location corresponding to the identified broadcast program ([0042], “Moving to block 402, video-on-demand (VOD) availability data is received from a VOD server, the VOD availability data identifying a second plurality of multimedia programs that are accessible as VOD content.” [0047], “The second program schedule 508 can display an indication 512 for each 
receive the VOD content using the communication circuitry and display the received VOD content ([0032], “In a particular illustrative embodiment, the STB 202 can receive commands from a user of the STB 202 via the remote control device 218 to navigate to and select a multimedia program via the program guide GUI. … If the multimedia program is selected after the scheduled program time has ended, such as when the program is selected from a schedule of historical programming, the STB 202 can receive the selected program as IP unicast content from the VOD server 282 via the access network 230.” [0056], “The channel content guide server can receive the program selection data and, if the selection is received after the scheduled program time, send an instruction to the VOD server to provide the selected program as VOD content as IP unicast transmission.” Figs. 5-6).
While Howcroft teaches second information regarding video on demand (VOD) content ([0017], [0042], [0047]), Howcroft does not expressly teach that the second information is regarding an update of video on demand (VOD) content. Howcroft also does not expressly teach that receiving the VOD content using the communication circuitry and displaying the received VOD content occurs when receiving a user input selecting the GUI.
Hayashi provides a teaching for information regarding an update of video on demand (VOD) content ([0042], “When the available VOD content list is updated, e.g., 
In view of Hayashi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft such that the second information is regarding an update of video on demand (VOD) content. The modification would enable a combined system to notify users about updates to VOD content, thereby improving convenience and facilitating content selection for users.
The combination teaches the limitations specified above; however, the combination does not expressly teach that receiving the VOD content using the communication circuitry and displaying the received VOD content occurs when receiving a user input selecting the GUI.
Thomas teaches, when receiving a user input selecting a GUI, receiving VOD content and displaying the received VOD content ([0094], “when the viewer selects (e.g., clicks on) the on-demand icon, for example using an input device (e.g., remote control device, keypad, computer keyboard, game console, etc.), an on-demand session is initiated and the selected program content begins streaming to a device of the viewer (e.g., television, smart phone, and the like) from a VOD content source.”).
In view of Thomas’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that receiving the VOD content using the communication circuitry and displaying the received VOD content occurs when receiving a user input selecting the 

Regarding claim 10, Howcroft teaches obtaining input for moving a cursor displayed within an electronic program guide ([0050], “the first program schedule 504 and the second program schedule 508 are navigable and selectable by a user via navigation and selection commands-that are received in response to a user pressing navigation buttons or arrow keys of a STB, a remote control device, or any combination thereof. In an illustrative embodiment, navigation and selection commands can be received via other user input devices, such as a speech interface, a pointing device, a text or numerical instruction entered via a keyboard or keypad, any other user input device, or any combination thereof.” [0059], “the computer system 700 may include an input device 712, such as a keyboard, and a cursor control device 714, such as a mouse.”). The rejection of claim 1 is similarly applied to the remaining limitations of claim 10.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Howcraft, Hayashi, Thomas, and Hardacker et al. (US 2008/0273114).

Regarding claims 5 and 13, the combination further teaches wherein the processor is configured to: display an indicator indicating the identified broadcast 
Hardacker teaches displaying an indicator indicating an identified broadcast program, when a time period of the identified broadcast program is out of the electronic program guide ([0086], “The various arrows are used to show that the program entry in the EPG is off-screen before or after the current time (or both for a long program) or that there are follow-on EPG screens before or after the present one.” Fig. 3).
In view of Hardacker’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howcroft such that the processor is configured to display an indicator indicating the identified broadcast program, when a time period of the identified broadcast program is out of the electronic program guide. The modification would serve to notify users of the presence of relevant information that is currently off-screen. The modification would serve to enhance the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Del Sesto et al. (US 2013/0247102) discloses an electronic program guide including icons indicating that corresponding content is currently accessible ([0115], [0120], Fig. 10).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/MICHAEL R TELAN/Primary Examiner, Art Unit 2426